UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-7631



SHERMAN O. DAVIS,

                                              Plaintiff - Appellant,

          versus


HAPPY SMITH,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-03-425-7)


Submitted:     February 28, 2005            Decided:   March 17, 2005


Before NIEMEYER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherman O. Davis, Appellant Pro Se. Rosalie Pemberton Fessier,
TIMBERLAKE, SMITH, THOMAS & MOSES, P.C., Staunton, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Sherman O. Davis appeals the district court’s orders

denying relief on his claims under 42 U.S.C. § 1983 (2000) and

denying his motion for appointment of counsel.    We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Davis v. Smith, No. CA-

03-425-7 (W.D. Va. Oct. 31, 2003; filed Sept. 13, 2004, entered

Sept. 15, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -